Appeal from decisions of the Workmen’s Compensation Board, filed August 2, 1974, March 18, 1976, as amended March 10, 1977 and September 15, 1976. The board found: "on the basis of the probative medical evidence and credible testimony that the emotional stress and strain or tension involved herein was a causative factor in claimant’s myocardial infarction and death. The effort described by witnesses involved greater emotional strain and tension than that to which all workers are occasionally subjected and that the decedent sustained an accidental injury arising out of and in the course of employment. The death is causally related to such accidental injury.” There is substantial evidence to sustain the determination of the board. Decisions affirmed, with costs to respondents filing briefs against appellants. Koreman, P. J., Greenblott, Sweeney, Mikoll and Herlihy, JJ., concur.